United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT AGENCY,
West Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2372
Issued: July 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2009 appellant filed a timely appeal from the April 20, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
temporomandibular joint (TMJ), cervical or low back condition due to her December 6, 2007
employment injury.
FACTUAL HISTORY
The Office accepted that on December 6, 2007 appellant, then a 53-year-old purchasing
agent, sustained a closed bimalleolar fracture of her left ankle due to a fall down stairs at work.
On the traumatic injury claim form, she listed the nature of the injury as “injury to left leg,

particularly ankle.”1 On December 17, 2007 Dr. Kenneth Rauschenbach, an attending osteopath
and Board-certified orthopedic surgeon, performed open reduction internal fixation surgery on
appellant’s left ankle. The procedure was authorized by the Office. Appellant received
compensation from the Office for periods of disability.
On February 21, 2008 Dr. Rauschenbach indicated that appellant’s left ankle was well on
its way to healing and noted that the ankle only showed minimal tenderness on palpation. He
stated that she should start weight-bearing activities as tolerated with physical therapy. On
February 21, 2008 appellant began participating in physical therapy sessions several times per
week which focused on her left ankle. On March 20, 2008 Dr. Rauschenbach indicated that she
complained of achy pain, numbness and tingling in her left leg. He indicated that appellant could
perform light-duty work with no weight bearing, climbing or continuous standing or walking.
Appellant returned to light-duty work for the employing establishment in mid April 2008. On
April 22, 2008 Dr. Louis Cappa, an attending podiatrist, indicated that she reported minimal pain
in her left ankle.
Appellant stopped work in late April 2008 and in May 2008 she claimed that she
sustained a TMJ disorder and cervical and low back injuries due to her December 6, 2007 fall.
She claimed that she did not initially feel pain related to these conditions because she had been
on strong medication. Appellant asserted that the conditions caused her to be totally disabled
from work.
In an April 9, 2008 report, Dr. Michael Cho, an attending Board-certified neurosurgeon,
indicated that appellant reported that she had a fall at work on December 6, 2007 and that she
had recently developed severe low back pain. He indicated that on examination she did not
exhibit low back tenderness. Dr. Cho diagnosed “most probable lumbosacral strain.” On
May 27, 2008 Dr. Rauschenbach indicated that appellant asked him for documentation of a back
injury. He explained to her that they had never discussed a work-related back injury and that he
had only treated her left ankle.2
On May 9, 2008 Dr. George Freud, an attending dentist, indicated that appellant reported
TMJ pain, tenderness and clicking which represented “classic TMJ symptoms.” He stated,
“These symptoms may be related to the fall she had at work in December 2007. Appellant may
have hit her head when she fell down the steps.”
On June 26, 2008 Dr. Donald Magidson, an attending dentist, indicated that appellant
reported that on December 6, 2007 she slipped and fell down a flight of wet metal steps at work.
Appellant claimed that she was unconscious with no memory of the fall and that she was heavily
medicated for over five months during which time she could feel no pain. She reported that she
was bedridden for most of that time and had no previous history of cranial, facial, cervical or
1

A treatment note from the date of injury indicated that appellant reported left ankle pain and tenderness. No
mention is made of symptoms in any other body part.
2

In disability certificates, attending physicians indicated that appellant was disabled from April 22 to May 3 and
May 12 to 26, 2008. Appellant continued to perform light-duty work for the employing establishment with
occasional brief work stoppages.

2

TMJ trauma or pain. Dr. Magidson stated that “acute trauma” had apparently caused TMJ
disorder, myofascial pain dysfunction disorder and possible misaligned and/or herniated cervical
vertebrae.
On July 22, 2008 the Office requested that appellant submit additional factual and
medical evidence in support of her claim.
Appellant submitted a June 9, 2008 report of Dr. Adam C. Carter, an attending Boardcertified physical medicine and rehabilitation physician, who stated that she reported that she fell
down a stairwell at work on December 6, 2007 and sustained injuries to her lower back, left
ankle and TMJ. She reported that she could not remember if she lost consciousness but she
believed that she did. Dr. Carter diagnosed left ankle fracture by history, traumatic cervical
spine pain syndrome, traumatic lumbar spine pain syndrome and traumatic TMJ injury. He
indicated that appellant was disabled and stated, “If the [appellant’s] history is true, the present
signs and symptoms are causally related to the above referenced accident.”
In an August 14, 2008 report, Dr. Magidson indicated that appellant reported the same
medical history that she provided on June 26, 2008. He again indicated that “acute trauma” had
apparently caused TMJ disorder, myofascial pain dysfunction disorder and possible misaligned
and/or herniated cervical vertebrae.
In an August 27, 2008 decision, the Office denied appellant’s claim on the grounds that
she did not submit sufficient medical evidence to establish that she sustained a TMJ, cervical or
low back condition due to her December 6, 2007 employment injury.
In an undated letter received by the Office on February 19, 2009, appellant requested
reconsideration of her claim. Appellant stated that she was focusing her reconsideration request
on the claimed TMJ condition. She indicated that she was submitting a report of Dr. Eugene M.
Levine, an attending dentist, which she believed would establish her claim. Appellant felt that
one of the reasons the Office denied her claim was that she did not list the jaw injury on the
original claim form. She asserted that after she fell on December 6, 2007 her left ankle caused
such severe pain that other pain was blocked out. Appellant stated, “During the healing, 5-6
months, I was bedridden; I was taking Percocet and was in and out of consciousness. I felt no
pain anywhere.” She claimed that when she returned to work in Spring 2008 she had to stop
taking Percocet and the pain from the TMJ condition surfaced.
In a January 19, 2009 report, Dr. Levine indicated that appellant reported that on
December 6, 2007 she fell down a wet flight of stairs at work and broke her left ankle. Appellant
asserted that she was unconscious after the fall and claimed that in April 2008 when she stopped
taking a strong pain medication for the ankle she noticed discomfort in her jaw. Dr. Levine
stated, “Based on the history of the accident, the symptoms of TMJ are related to the accident on
December 6, 2007. [Appellant] reported that she was unconscious after the accident which
indicates that she struck her head during the fall.” She also submitted several reports in which
Dr. Magidson continued to indicate that she had TMJ disorder.
In an April 20, 2009 decision, the Office affirmed its August 27, 2008 decision indicating
that the additional evidence submitted by appellant did not establish her claim.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 The medical evidence
required to establish a causal relationship between a claimed period of disability and an
employment injury is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.5 A medical
opinion is of limited probative value if it contains an opinion on causal relationship which is
equivocal or speculative in nature.6
ANALYSIS
The Office accepted that appellant sustained a closed fracture of her left ankle due to a
fall at work on December 6, 2007. In May 2008, appellant claimed that she sustained a TMJ
disorder and cervical and low back injuries due to her December 6, 2007 fall.7 The Board finds
that she did not meet her burden of proof to establish that she sustained a TMJ, cervical or low
back condition due to her December 6, 2007 employment injury.
In June 26 and August 14, 2008 reports, Dr. Magidson, an attending dentist, indicated
that appellant reported that she became unconscious due to her December 6, 2007 fall and that
she was heavily medicated for over five months during which time she could feel no pain.
Appellant reported that she was bedridden for most of that five-month period. Dr. Magidson
stated that “acute trauma” had apparently caused TMJ disorder, myofascial pain dysfunction
disorder and possible misaligned and/or herniated cervical vertebrae. In a June 9, 2008 report,
Dr. Carter, an attending Board-certified physical medicine and rehabilitation physician, stated
that appellant reported that she fell down a stairwell at work on December 6, 2007 and sustained
injuries to her lower back, left ankle and TMJ. Appellant stated that she could not remember if
she lost consciousness but she believed that she did. Dr. Carter diagnosed left ankle fracture by
3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

6

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962); James P. Reed, 9 ECAB 193, 195 (1956).

7

Appellant also claimed that she sustained disability due to these conditions for various periods beginning in late
April 2008.

4

history, traumatic cervical spine pain syndrome, traumatic lumbar spine pain syndrome and
traumatic TMJ injury. He indicated that appellant was disabled and stated, “If [appellant’s]
history is true, the present signs and symptoms are causally related to the above referenced
accident.”
The Board finds that the reports of Dr. Magidson and Dr. Carter would not establish
appellant’s claim that she sustained TMJ, cervical and back injuries due to her December 6, 2007
fall at work as they do not constitute rationalized medical evidence establishing such a causal
relationship. First, neither physician provides a clear opinion on causal relationship and their
opinions in this regard must be considered to be speculative or equivocal. Second, the reports
are not based on a complete and accurate factual and medical history. Neither physician made
any mention of the fact that appellant primarily complained of left ankle symptoms in the months
following her December 6, 2007 fall or that she only mentioned jaw, neck or back pain about
five months after her fall. There is no indication in the contemporaneous medical reports that
appellant hit her head or became unconscious due to her December 6, 2007 fall. Appellant
claimed that she was mostly bedridden during the five months after her fall and that she took
such extensive pain medications on a continuous basis during this period that she did not realize
that she had jaw, neck or back pain until Spring 2008 when she stopped taking the medication.
Dr. Magidson and Dr. Carter appear to have based their opinions, at least in part, on her version
of her factual and medical history. The Board notes, however, that the record does not support
appellant’s assertions regarding her history. Appellant was actively participating in physical
therapy activities several times a week by February 2008 and there is no evidence that she took
medications to the extent she claimed.
Appellant also submitted a January 19, 2009 report in which Dr. Levine, an attending
dentist, indicated that she reported that on December 6, 2007 she fell down a wet flight of stairs
at work and broke her left ankle. She told Dr. Levine that she was unconscious after the fall and
claimed that in April 2008 when she stopped taking a strong pain medication for the ankle she
first noticed discomfort in her jaw. Dr. Levine stated, “Based on the history of the accident, the
symptoms of TMJ are related to the accident on December 6, 2007. [Appellant] reported that she
was unconscious after the accident which indicates that she struck her head during the fall.” The
Board notes that Dr. Levine appears to have based his opinion on causal relationship on
appellant’s faulty version of her factual and medical history. Therefore, Dr. Levine’s opinion is
not based on a complete and accurate factual history and is of limited probative value on the
relevant issue of the present case. He did not attempt to explain his opinion in light of the fact
that there is no contemporaneous evidence that appellant hit her head on December 6, 2007 and
that she did not report jaw symptoms until five months after the fall.8

8

In disability certificates, attending physicians indicated that appellant was disabled from April 22 to May 3 and
May 12 to 26, 2008. However, the physicians did not identify the cause of this disability. In an April 9, 2008
report, Dr. Cho, an attending Board-certified neurosurgeon, indicated that appellant reported that she had a fall at
work on December 6, 2007 and that she had recently developed severe low back pain. He indicated that on
examination she did not exhibit low back tenderness and diagnosed “most probable lumbosacral strain.” Dr. Cho’s
report is of limited probative value as he did not provide a clear, rationalized opinion that appellant’s back problems
were related to the December 6, 2007 fall.

5

For these reasons, appellant did not show that she sustained a TMJ, cervical or low back
condition due to her December 6, 2007 employment injury. Therefore, she has not shown that
she sustained any disability due to these conditions.9
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a TMJ, cervical or low back condition due to her December 6, 2007 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the April 20, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Appellant claimed total disability for periods beginning in late April 2004.

6

